DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 10 February 2021.
Claims 1-20 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 February 2021 and 15 April 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Publication 2020/0213983).
With respect to claims 1 and 11, Zhang teaches A method performed by a terminal in a wireless communication system, the method comprising: 
identifying a search space set including a plurality of sub-search spaces, (search spaces corresponding to different aggregation levels is identified, Paragraph 67) wherein an aggregation level search space of a sub-search space is a subset of a reference aggregation level search space of the sub-search space, (CCEs included in a search space corresponding to a low aggregation level are a subset of CCEs included in a search space corresponding to a maximum aggregation level, Paragraph 68)  and a number of physical downlink control channel (PDCCH) candidates is same for the plurality of sub-search spaces; (PDCCH are referred to control channel candidates, paragraph 04. Control channel candidates are continuously or regularly distributed in a set of CCEs in different search spaces, candidates Paragraph 70) and 
receiving, from a base station, downlink control information by monitoring a PDCCH candidate of the search space set. (The terminal device detects at least one control channel candidate in the determined search space to obtain the control information, Paragraph 217)
With respect to claims 3, 8, 13 and 18, Zhang teaches wherein a number of PDCCH candidates for each aggregation levels is same for the plurality of sub-search spaces, (PDCCH are referred to control channel candidates, paragraph 04. Control channel candidates are continuously or regularly distributed in a set of CCEs in different search spaces, candidates Paragraph 70) and wherein the number of PDCCH candidates for each aggregation level is a power of 2. (The at least two aggregation levels may be at least two values in 1, 2, 4, and 8, or may be at least two values in 1, 2, 4, 8, and 16, or may be at least two values in 1, 2, 4, 8, 16, and 32, or may be another integer, such as 64 or another value, Paragraph 72)
With respect to claim 4, 9, 14 and 19, Zhang teaches wherein a control channel element (CCE) index offset between a first sub-search space and a second sub-search space is configured by a higher layer signaling from the base station. (the value of A.sub.Y may be configured, and values of A.sub.Y that are corresponding to different control resource set indexes may be configured by using higher layer signaling, Paragraph 101)
With respect to claims 6 and 16, Zhang teaches A method performed by a terminal in a wireless communication system, the method comprising: 
identifying a search space set including a plurality of sub-search spaces, (search spaces corresponding to different aggregation levels is identified, Paragraph 67) wherein an aggregation level search space of a sub-search space is a subset of a reference aggregation level search space of the sub-search space, (CCEs included in a search space corresponding to a low aggregation level are a subset of CCEs included in a search space corresponding to a maximum aggregation level, Paragraph 68)  and a number of physical downlink control channel (PDCCH) candidates is same for the plurality of sub-search spaces; (PDCCH are referred to control channel candidates, paragraph 04. Control channel candidates are continuously or regularly distributed in a set of CCEs in different search spaces, candidates Paragraph 70) and 
transmitting, to a terminal, downlink control information on a PDCCH candidate of the search space set. (The terminal device detects at least one control channel candidate in the determined search space to obtain the control information, Paragraph 217)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2020/0213983) in view of Nakashima et al. (US Publication 2021/0136770).

With respect to claims 2 and 12, Zhang doesn’t teach receiving, from the base station, information configuring a scaling factor associated with a blind decoding number wherein a number of the PDCCH candidates monitored for the downlink control information is identified by multiplying the scaling factor with a total number of PDCCH candidates of the search space set.
Nakashima teaches receiving, from the base station, information configuring a scaling factor associated with a blind decoding number, (a PDCCH symbol starting position (start symbol) is configured for one control resource set, and more than one PDCCH in control resource set can be detected in a prescribed duration, the type of the search space, the type of the aggregation level, and the number of PDCCH candidates for the PDCCH included in the control resource set may be configured for the time domain corresponding to each start symbol. The type of the search space, the type of the aggregation level, and the number of PDCCH candidates for the PDCCH included in the control resource set may be configured for each control resource set, may be provided/configured via the DCI and/or higher layer signaling, Paragraph 104. the number of PDCCH candidates is individually configured based on the start symbol of the PDCCH and/or control resource set a1 to a6 are PDCCH candidate scaling factors, Paragraph 179) wherein a number of the PDCCH candidates monitored for the downlink control information is identified by multiplying the scaling factor with a total number of PDCCH candidates of the search space set. (e numbers of PDCCH candidates serving as references are multiplied by a1 to a6, but a1 to a6 may be added to or subtracted from the numbers of PDCCH candidates serving as references, Paragraph 179)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Zhang by including a number of the PDCCH candidates monitored for the downlink control information is identified by multiplying the scaling factor with a total number of PDCCH candidates of the search space set as taught by Nakashima. The motivation for combining Zhang and Nakashima is to be able to can efficiently perform downlink reception and  efficiently perform downlink transmission.

With respect to claims 7 and 17, Zhang doesn’t teach transmitting, to the terminal, information configuring a scaling factor associated with a blind decoding number wherein a number of the PDCCH candidates monitored for the downlink control information is identified by multiplying the scaling factor with a total number of PDCCH candidates of the search space set.
Nakashima teaches transmitting, to the terminal, information configuring a scaling factor associated with a blind decoding number, (a PDCCH symbol starting position (start symbol) is configured for one control resource set, and more than one PDCCH in control resource set can be detected in a prescribed duration, the type of the search space, the type of the aggregation level, and the number of PDCCH candidates for the PDCCH included in the control resource set may be configured for the time domain corresponding to each start symbol. The type of the search space, the type of the aggregation level, and the number of PDCCH candidates for the PDCCH included in the control resource set may be configured for each control resource set, may be provided/configured via the DCI and/or higher layer signaling, Paragraph 104. the number of PDCCH candidates is individually configured based on the start symbol of the PDCCH and/or control resource set a1 to a6 are PDCCH candidate scaling factors, Paragraph 179) wherein a number of the PDCCH candidates monitored for the downlink control information is identified by multiplying the scaling factor with a total number of PDCCH candidates of the search space set. (e numbers of PDCCH candidates serving as references are multiplied by a1 to a6, but a1 to a6 may be added to or subtracted from the numbers of PDCCH candidates serving as references, Paragraph 179)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Zhang by including a number of the PDCCH candidates monitored for the downlink control information is identified by multiplying the scaling factor with a total number of PDCCH candidates of the search space set as taught by Nakashima. The motivation for combining Zhang and Nakashima is to be able to can efficiently perform downlink reception and  efficiently perform downlink transmission.
Allowable Subject Matter
Claims 5, 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472